DETAILED ACTION
Response to Amendment
 The amendment filed on 01/06/2021 has been entered and considered by Examiner. Claims 1 – 18, 21 and 22 are presented for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 18, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains NEW subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Under close examination for claims 1, 11, and 21, the Applicant’s original filed specification and/or drawings fail to address the newly added limitations e.g., “identifying peer mobile devices that have previously experienced the problem, and have similar characteristics, according to a similarity criterion, to the characteristics of the user device;” or the like, and identifying a change to a configuration setting of at least one of the peer mobile devices that resolved the problem.” or the like. The closest paragraphs in the filed specification [0010, 0034] never address the claimed functions as shown. Furthermore, Applicant fails to distinctly point out on the Remark & Argument Section where the amended limitations can be found. The Examiner respectfully request the Applicant to withdraw all the new matter added to the current examination.
	Applicant is welcome to point out where in the specification and/or drawings the Examiner can find support for the newly-added limitations if Applicant believes otherwise.
	All dependent claims base on the rejected base claim is also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 16, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (US Pub. 20110275364 A1) in view of Margolis (US Pat. 8024618 B1).
	For claims 1, 11, and 21, Austin discloses (Figs. 1-26) a system (100), comprising: 
	a processor (275) [0026, 0045, 0063]; and 
	a memory (285) that stores executable instructions that, when executed by the processor, facilitate performance of operations [0026, 0045, 0063], comprising: 

	a description of a problem experienced with operation of the user device (incident report) [0002, 0033, 0065-67], and 	
	characteristics of the user device (status/detail in the incident report) [0002, 0033, 0065-67]; 
	transmitting, to the user device, information identifying the change to the configuration setting as a proposed solution to the problem [0080, 0113, 0005, 0075]; and 
	facilitating the change to the configuration setting of the mobile device in response to receiving user input indicating user permission [0052, 0080, 0113, 0005, 0075-77].
	But, Austin doesn’t explicitly teach identifying peer mobile devices that have previously experienced the problem, and have similar characteristics, according to a similarity criterion, to the characteristics of the user device; 
	identifying a change to a configuration setting of at least one of the peer mobile devices that resolved the problem; 
	However, Margolis discloses (Figs. 1-4) identifying peer mobile devices that have previously experienced the problem, and have similar characteristics, according to a similarity criterion, to the characteristics of the user device (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30);  
	identifying a change to a configuration setting of at least one of the peer mobile devices that resolved the problem (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30); 
also discloses transmitting, to the user device, information identifying the change to the configuration setting as a proposed solution to the problem (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30); and 
	facilitating the change to the configuration setting of the mobile device in response to receiving user input indicating user permission (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30).
     Since, all are analogous arts addressing recommending functions use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Austin and the teaching of Margolis to ensure the recommendation is the most accurate and reliable.

Claim 1 differs from claim above only by the additional recitation of the following limitations, which is also taught by Austin, as modified by Margolis, a method [0115, 0044, 26]. All the other identical limitations are rejected based on the same rationale as shown above.

Claim 11 differs from claim above only by the additional recitation of the following limitations, which is also taught by Austin, as modified by Margolis. A non-transitory storage medium having stored therein computer- executable instructions which are executable by one or more hardware processors, perform operations [0115, 0044, 26]. All the other identical limitations are rejected based on the same rationale as shown above.



	For claims 3 and 13, Austin, as modified by Margolis, discloses the user input is received by way of the mobile device [0080, 0113, 0005, 0075].

	For claims 4 and 14, Austin, as modified by Margolis, discloses prior to the change to the configuration setting being implemented, taking, by the system, a snapshot of a configuration of the mobile device (obtaining current status/setting report of the MS prior to implementing recommendations) (Fig. 3B-C, 1720) [0066].

	For claims 6 and 16, Austin, as modified by Margolis, discloses a part of the change to the configuration setting is implemented by network equipment associated with a communication network operator [0052, 0080, 0113, 0005, 0075].

	For claims 8 and 18, Austin, as modified by Margolis, Margolis further discloses wherein the configuration setting of the mobile device diverges from a corresponding configuration setting of a peer mobile device of the peer mobile devices (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30). See motivation to combine the references from the above.

	For claim 9, Austin, as modified by Margolis, discloses the proposed solution is one of a group of user-selectable potential solutions identified to be applicable the mobile device [0080, 0113, 0005, 0075]. See motivation to combine the references from the above.

	For cl1aim 10, Austin, as modified by Margolis, Margolis further discloses transmitting, the information identifying  change to the configuration setting as the proposed solution to the problem comprises transmitting description data representative of a description of suboptimal performance that is consistent with divergence of the configuration setting of the mobile device from a corresponding configuration setting of a peer mobile device of the peer mobile devices (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30). See motivation to combine the references from the above.
	For claim 22, Austin, as modified by Margolis, Margolis further discloses the configuration setting is a network setting (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30). See motivation to combine the references from the above.

Claims 5, 7, 15, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (US Pub. 20110275364 A1) in view of Margolis (US Pat. 8024618 B1) in further view of Macciola et al. (US Pub. 20130182002 A1).

	For claims 5 and 15, Austin, as modified by Margolis, discloses all limitations that the current claim in depended on.
	But Austin, as modified by Margolis, doesn’t explicitly teach the following limitation taught by Macciola. 
	Macciola discloses reverting by the system, to a pre-configuration change state of the mobile device in response to the implementing of the change to the configuration setting being 
     Since, all are analogous arts addressing recommending functions use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Austin, Margolis, and Macciola to ensure the problematic system adjustment can be rectified for the user thus, improving system performance.

	For claims 7 and 17, Austin, as modified by Margolis, discloses receiving, from the mobile device, performance data representative of a performance measurement taken after the change to the configuration setting has been implemented (Step 2060, feedback ) [0117-118]; and 
	But Austin, as modified by Margolis, doesn’t explicitly teach the following limitation taught by Macciola.
Macciola discloses after the receiving of the performance measurement data, receiving an indication from user input that either indicates the change to the configuration setting is to be maintained, or that indicates a pre-configuration change state of the mobile device to which the mobile device is to revert [0339, 0351].
Since, all are analogous arts addressing recommending functions use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Austin, Margolis, and Macciola to ensure the problematic system adjustment can be rectified for the user thus, improving system performance.	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US Pub. 20070226778 A1; US 20120088498 A1; US 8315623 B1
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
	With regards to In response to applicant's argument that the claim cites “a mobile wireless network not a computer network”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

	In response to applicant's argument that the cited reference “Margolis” is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Margolis discloses a computer network which includes notebook computers, A.K.A, mobile devices, and wireless connections for a wireless network (col. 3 lines 3-4, and 30-34). 

identifying a change to a configuration setting of at least one of the peer mobile devices that resolved the problem;” the Examiner again asserts that Austin, as modified by Margolis, discloses on Fig. 3 a configuration setting problem of a client device among plurality of devices is the cause of the systematic issue “…The identifying a problem can include performing one or more diagnostic tests, comparing configuration settings for more than one device associated with the network, identifying a problem with one or more configuration files, and identifying a network latency problem…  The monitoring can include monitoring for changes to network configuration settings of one or more devices coupled to the network or monitoring for changes in network performance. …” (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30).

With regards to the argument for the limitation “facilitating the change to the configuration setting of the mobile device in response to receiving user input indicating user permission;” the Examiner again asserts that Austin, as modified by Margolis, discloses on Fig. 11 the mobile device can implement the recommendation, e.g. switching networks, can be done via user input. “… the recommendation includes an indication to switch from a first radio technology to a second radio technology…” [Claim 17-18]; “… generating at least one message that includes a recommendation or an instruction associated with the incident report, and rendering the at least one message; the generating and rendering effected by the device that implements the subject example method…” [0113]. Fig. 11 shows user input can be used to switch networks based on recommendation/suggestion.  “… Actuation of a soft-button in the set of indicia 1106 can render a UI that allows connection to the Wi-Fi AP identified in the soft-button…”  [0077].
	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office 

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642